—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court that the underlying determination has been administratively reversed and all references to this matter have been expunged from petitioner’s records. Therefore, inasmuch as petitioner has received all the relief to which he is entitled, this proceeding is dismissed as moot (see, Matter of Crawford v Senkowski, 264 AD2d 871; Matter of Witherspoon v Goord, 243 AD2d 931).
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., *631concur. Adjudged that the petition is dismissed, as moot, without costs.